Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-20-00085-CV

                                         Eliza FLORES,
                                            Appellant

                                                v.

             HEB GROCERY COMPANY, LP D/B/A JOE V'S SMART SHOP,
                               Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13876
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        A copy of appellant’s notice of appeal was filed in this court on February 10, 2020. On
that date, the clerk of the court notified the appellant in writing that our records do not reflect
that the filing fee in the amount of $205.00 was paid and that the fee was required to be paid or
the appeal could be stricken by the court. To date, the fee has not been paid. In addition, the
appellant’s docketing statement has not been filed. Our record contains no evidence that
appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.1.

        Accordingly, it is ORDERED that appellant show cause in writing within ten (10) days
of the date of this order that either: (1) the $205.00 filing fee has been paid and the docketing
statement has been filed; or (2) appellant is entitled to appeal without paying the filing fee. See
TEX. R. APP. P. 20.1. If appellant fails to respond within the time provided, the appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court